Title: To George Washington from Richard Dobbs Spaight, 17 May 1794
From: Spaight, Richard Dobbs
To: Washington, George


               
                  Sir
                  N. Carolina New Bern 17th May 1794
               
               Since I wrote you on the 10th inst: Mr Martinon having expressed a desire that the person who was to superintend the building of the fort at Occacock, should be appointed so as to be present at his surveys and the laying of his ground plan. I did on the 14 inst. appoint Mr Jno. Blanks to Superintend the actual execution of the works of the fort, agreable to the Secretary of wars letter of the 14 April as I could not tell him what pay he would receive he has accepted of the appointment on a presumption that the pay that will be allowed by the United States will be such as will be equal to his expences and a moderate compensation for his services.  I am with respect &ca
               
                  R. D. Spaight
               
            